Citation Nr: 0011618	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to October 
1945.  He died in July 1978.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating action of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that new and material evidence 
had not been presented to reopen the previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death.  

In January 2000, the appellant and her daughter testified at 
a personal hearing before the undersigned Member of the Board 
sitting at the RO.  A transcript of that hearing is 
associated with the record.  

Although the rating action on appeal included the denial of 
eligibility for receipt of educational assistance benefits 
under Chapter 35, Title 38, United States Code, and the RO 
included that issue in the SOC, the Board finds that that 
issue is not on appeal.  The appellant has not expressed 
dissatisfaction or disagreement with that determination, nor 
has she expressed a desire to contest that result.  See 
38 C.F.R. § 20.201 (1999).  As such, the issue presently 
before the Board is as noted on the preceding page.  



FINDINGS OF FACT

1.  Evidence submitted since the August 1978 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

2.  The claim of entitlement to service connection for the 
cause of the veteran's death, as reopened, is not supported 
by cognizable evidence demonstrating that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

1.  The August 1978 RO decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 1991).  

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for the cause of the veteran's death is 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  

3.  The claim of entitlement to service connection for the 
cause of the veteran's death, as reopened, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in July 1978; the cause of death was acute 
myocardial infarction due to, or as a consequence of, 
arteriosclerotic heart disease with coronary artery disease.  
At the time of his death, the veteran was service-connected 
for residuals of bilateral frozen feet, with amputation of 
distal phalanges of the right first and second toes.  

In an August 1978 decision, the RO denied the appellant's 
original claim of service connection for the cause of the 
veteran's death.  Evidence considered at that time included 
service medical records which noted that, upon discharge from 
service, the veteran had been diagnosed as having bilateral 
trench foot.  The RO also noted that service medical records 
were silent for any findings or complaints pertaining to a 
heart condition.  Post-service medical records considered in 
that decision detailed treatment received for complaints 
related to the service-connected bilateral foot disability.

In denying the appellant's original claim, the RO noted that 
there was no evidence of treatment for, or a diagnosis of, a 
heart condition during service; nor was a heart condition 
manifested to a compensable degree within one year of 
separation from service.  The appellant was informed of this 
decision and her appellate rights that same month.  She did 
not timely appeal the denial of service connection for cause 
of the veteran's death and that claim became final.  
38 U.S.C.A. § 7105(c).

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 7105.  When a claimant 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Winters v. 
West, 12 Vet. App. 203 (1998).  The first step is to 
determine whether the evidence received since the last final 
disallowance of the claim is new and material under 38 C.F.R. 
§ 3.156(a).  If the evidence is new and material, the claim 
is reopened and it must then be determined whether the claim, 
as reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence.  Elkins v. West, 12 Vet. App. 209 (1999).  If 
the claim is not well grounded, that is the end of the 
matter.  If the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107 has been met.  Id.  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In the present case, the appellant has submitted an August 
1997 statement from Burgin Dossett, Jr., M.D., which was not 
of record at the time of the August 1978 RO decision.  In 
that statement, the physician noted that the veteran had 
suffered peripheral vascular disease related to his military 
service and his demise was due to vascular disease (coronary 
disease).  While those conditions were noted to have affected 
different areas, the physician went on to state that, "to 
some extent, these are kin diseases of the same system 
although different parts of the system."  The veteran's 
cause of death was noted to be a terminal manifestation of 
vascular disease.  In view of the less stringent standard of 
materiality set forth in Hodge (the evidence must merely 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision"), the Board finds that this new 
evidence bears directly and substantially on the question of 
whether the veteran's cause of death was related to service.  
Accordingly, as new and material evidence has been submitted, 
the claim of entitlement to service connection for the cause 
of the veteran's death is reopened.  

Having reopened the appellant's claim, the Board must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Only after a determination that the claim is well grounded 
may the Board proceed to evaluated the merits of the claim, 
provided that VA's duty to assist has been fulfilled.  
Winters.  

The claimant has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well-grounded.  38 U.S.C.A. 
§ 5107(a)  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" is required.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed.Cir. 1997).  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and not subject to weighing 
for probative value, unless the assertions made are 
inherently incredible or beyond the competence of the person 
making them.  King v. Brown, 5 Vet. App. 19, 21 (1993).  In 
other words, determinations regarding the probative value of 
such evidence are reserved for the analysis of the claim on 
the full merits-not for the preliminary determination of 
whether the claim is well grounded.  Id.

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  Those elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) by evidence that a condition was 
"noted" during service, or during an applicable presumptive 
period after service-provided there is evidence showing 
post-service continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

When the issue involves a medical question of diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Statements and testimony 
from lay witnesses or the appellant in this regard are not 
sufficient to establish a plausible claim as they are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In essence, the appellant contends that the veteran's death 
was related to his service-connected residuals of bilateral 
frozen feet.  She maintains that he suffered circulatory 
problems as a result of his foot disability and it is her 
belief that those same circulatory problems resulted in heart 
disease, and, ultimately, in the veteran's death.  In this 
regard, such lay assertions are beyond the appellant's 
expertise, King, 5 Vet. App. at 21, and the Board must look 
to other evidence of record to determine whether she has 
presented a well-grounded claim. 

As noted above, service medical records are silent for any 
findings or complaints referable to a heart condition.  Post-
service medical records include VA and private 
hospitalization and treatment reports detailing the veteran's 
complaints regarding his service-connected foot disability.  
The first notations referable to a heart condition were dated 
in April 1975.  At that time, the veteran presented to his 
physician's office with onset of severe chest pain and the 
diagnostic impression was that of acute myocardial 
infarction.  His past medical history was noted to include 
previous hospitalizations for treatment of upper respiratory 
infection, hemorrhoids and hernia repair.  The veteran did 
not report any other operations or injuries.  

In October 1977, the veteran presented to the hospital with 
aching left precordial pain which radiated to the left 
shoulder and arm.  It was noted that he had suffered an 
anterior myocardial infarction approximately three years 
prior to this admission and had done well until recently.  
His past medical history was noted to include frost bite of 
the feet during service and several minor surgical procedures 
on the feet as a result of that condition.  The diagnostic 
impression was that of arteriosclerotic heart disease with 
old myocardial infarction, coronary insufficiency and 
possible early acute infarction. 

The veteran was hospitalized in November 1977 and diagnosed 
as having arteriosclerotic coronary artery disease with 
coronary insufficiency and old myocardial infarction.  His 
medical history was noted to include prior myocardial 
infarction and history of frost bite to his feet during 
service.  

In December 1977, the veteran underwent cardiac 
catheterization with coronary angiography.  The history of 
his cardiac complaints was detailed.  A review of the 
coronary arteriogram was noted to have revealed "diffusely 
diseased, as well as aneurysmal right coronary artery.  The 
left anterior descending and circumflex coronary artery were 
occluded."  

A February 1978 chart extract noted that the veteran was 
reportedly doing "pretty good."  The assessment was that of 
arteriosclerotic heart disease with coronary disease, stable.  

A July 1978 hospital summary detailing the veteran's terminal 
hospital visit noted that he presented to the hospital with 
complaints of severe chest pain.  Although he was not in 
acute distress on examination, given his history of previous 
myocardial infarctions, angina and findings of coronary 
arteriosclerotic occlusive disease, the veteran was admitted.  
Later that afternoon, he suddenly complained of severe chest 
pain, did not respond to treatment and expired.  The 
assessment was that of acute myocardial infarction with 
cardiogenic shock.  

In support of her claim, the appellant has submitted several 
statements and offered testimony at the January 2000 personal 
hearing.  In the August 1997 statement from Dr. Dossett he 
reported that he had reviewed "the available medical 
information on [the veteran]."  The physician noted that the 
veteran had suffered frost bite during service and suffered 
vascular damage to his toes and continued vascular symptoms 
throughout the remainder of his life.  It was further noted 
that the veteran had expired due to severe coronary artery 
disease.  The physician offered the following observations:

[The veteran] certainly had vascular 
disease of the peripheral vascular system 
related to his military service and his 
demise was due to vascular disease 
although of a specifically different 
area, however, to some extent, these are 
kin diseases of the same system although 
different parts of the system.  

The [veteran] died...of acute coronary 
occlusion and myocardial infarction and 
certainly this was a terminal 
manifestation of vascular disease.  

If these can be related....it certainly 
would be appreciated.

In her hearing testimony, the appellant reiterated her 
contentions that the vascular problems which affected the 
veteran's feet were related to his cardiovascular complaints.  

The appellant also submitted an undated newspaper article 
titled "Vets finally get paid for frostbite's effects." 

As noted above, the first evidence of cardiac complaints or 
treatment was in April 1975, many years after service.  While 
the history of frost bitten feet and subsequent treatment 
thereof was noted, there is no competent evidence which 
relates the veteran's cardiac complaints to his service-
connected foot disability, or otherwise to service.  The 
September 1998 statement from Dr. Dossett noted that the 
veteran had both peripheral and cardiovascular disease which 
affected specifically different areas, but were "to some 
extent...kin diseases."  Significantly, however, Dr. Dossett 
added "[I]f these can be related..." (Emphasis added.)  The 
Board points out that a physician's use of the conditional 
modifier "if" renders the phrase too speculative and 
equivocal to render the claim well grounded.  See Tirpak v 
Derwinski, 2 Vet. App. 609 (1992); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  

The undated article submitted by the appellant discusses the 
effects of frost bite generally.  It does not specifically 
address the veteran's condition or whether that condition and 
related complaints were related to the condition which 
ultimately caused his death.  Therefore, the evidence is too 
general and inconclusive to make a link more than speculative 
and is insufficient to make the claim plausible.  Sacks v. 
West, 11 Vet. App. 314 (1991) 

Regarding the appellant's own assertions that the veteran's 
service-connected residuals of frostbitten feet caused or 
contributed to his death, the Board again points out that, as 
a lay person, she is not competent to offer a medical 
opinion.  Grottveit; Espiritu.  Absent presentation of 
competent medical evidence linking a principal or 
contributory cause of death to military service or to a 
service-connected disability, or without competent evidence 
showing that an already service-connected disability 
contributed in any way to death, the Board finds that the 
appellant has not met the burden of submitting a well-
grounded claim.  Espiritu.  

In making these determinations, the Board has considered the 
appellant's hearing testimony.  While her testimony is 
considered credible insofar as she described her beliefs 
concerning the merits of her claim, as noted earlier, she is 
not competent to testify to medical diagnosis or etiology.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death does not meet the threshold of being well 
grounded, a weighing of the merits of the claim is not 
warranted and the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has reopened the appellant's claim, 
because it has been determined that the claim is not well-
grounded, there is no need to address the merits of the 
claim.  Winters; Elkins.  


ORDER

New and material evidence has been submitted to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death.  As a well-grounded claim has not been 
presented, service connection for the cause of the veteran's 
death is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

